 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   ROBERT D. PENA,

 9                             Petitioner,                Case No. C17-1918-RSM-MAT

10          v.                                            ORDER ON MOTION TO STAY AND
                                                          APPOINT COUNSEL
11   JEFFREY UTTECHT,

12                             Respondent.

13

14          This is a 28 U.S.C. § 2254 habeas action. Respondent’s answer to petitioner’s habeas

15   petition is currently noted for October 26, 2018. (See Dkt. 29.) On September 28, 2018, petitioner

16   filed a motion to stay these proceedings and appoint counsel. (Dkt. 31.) With respect to the motion

17   to stay, petitioner essentially asks for an extension of time because he has been separated from his

18   legal materials for approximately 60 days. Respondent does not oppose this request. (Dkt. 32.)

19   With respect to the motion for appointment of counsel, petitioner asks the Court to revisit its

20   August 15, 2018 order denying petitioner’s request for appointment of counsel. Respondent

21   asserts that the interests of justice do not support the appointment of counsel in this case. Having

22   considered the foregoing and the balance of the record, the Court finds and ORDERS:

23



     ORDER ON MOTION TO STAY AND
     APPOINT COUNSEL - 1
 1          (1)     The Court construes petitioner’s request for a stay as a motion for extension of time,

 2   which the Court GRANTS. (Dkt. 31.) The Clerk is directed to RE-NOTE respondent’s answer

 3   for January 25, 2019. Petitioner shall file his response on or before January 21, 2019, and

 4   respondent may file a reply by the noting date.

 5          (2)     For the same reasons stated in the August 15, 2018 order (Dkt. 29), the Court

 6   DENIES petitioner’s second motion for appointment of counsel (Dkt. 31).

 7          (3)     The Clerk is directed to send copies of this order to the parties and to the Honorable

 8   Ricardo S. Martinez.

 9          Dated this 24th day of October, 2018.

10

11                                                         A
                                                           Mary Alice Theiler
12                                                         United States Magistrate Judge

13

14

15

16

17

18

19

20

21

22

23



     ORDER ON MOTION TO STAY AND
     APPOINT COUNSEL - 2
